Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 59-78 are allowed and remembered as claims 1-20. The original Claims 1-58 have been canceled. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 59 and corresponding method claim 69,
A system for monitoring a status of a food item, the system comprising: 
a first unit having a housing, and a processing unit and a wireless transmitter both positioned within the housing, the processing unit being in operable communication with the wireless transmitter and further in operable communication with a temperature sensing device; 
the temperature sensing device being external to the housing and placeable at a plurality of locations relative to the food item and further being configured to transmit a current temperature of the food item to the processing unit; 
the processing unit being configured to receive the current temperature of the food item and to wirelessly transmit at least said current temperature of the food item via the wireless transmitter; and 
a downloadable computer application, which is adapted for installation on at least one second unit, said computer application adapted to receive the current temperature of the food item wirelessly transmitted by the first unit, and further adapted to: 

(ii) in response to selection of the recipe category, display a plurality of recipes including at least a user-selectable cooking item profile in the detailed information section; and 
(iii) in response to selection of the stats category, display at least the current temperature of the food item and a suggested correct cooking temperature associated with the selected cooking item profile in the user interface in the detailed information section.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  
The prior art Herbert (US 2008/0043809) shows an apparatus for monitoring a cooking item’s status.  Lubrina (US 7,057,142), Guenther et al. (US 2003/0098888) or Ishikawa et al. (US 6,949,729) also shows an apparatus for monitoring a cooking item’s status which having a display for displaying a user interface, the user interface being divided at least into a detailed information section and a menu bar, the menu bar comprising tabbed categories including a stats category and a recipe category.  However, Herbert (2008/0043809) or Lubrina or Guenther or Ishikawa does not shows first and second unit arrangement as recited in the claimed invention wherein the first unit is communicating the detected temperature using an external temperature sensing device to the second unit through wireless transmitter.  Baarman et al. (US 2007/0221668) shows a system and method for food preparation including a 
a downloadable computer application, which is adapted for installation on at least one second unit, said computer application adapted to receive the current temperature of the food item wirelessly transmitted by the first unit, and further adapted to: 
(i) display a user interface having a menu bar and a detailed information section, the menu bar comprising tabbed categories including a stats category and a recipe category;  Page 3 of 8New Continuation ApplicationAttny No. 4319CON5 Preliminary Amendment 
(ii) in response to selection of the recipe category, display a plurality of recipes including at least a user-selectable cooking item profile in the detailed information section; and 
(iii) in response to selection of the stats category, display at least the current temperature of the food item and a suggested correct cooking temperature associated with the selected cooking item profile in the user interface in the detailed information section.
In addition, the related application 16/504,946 (now US 10,559,186) disclosed similar invention but does not explicitly mention a downloadable computer application and display a plurality of recipes including at least a user-selectable cooking item profile in response to selection of the recipe category.
Therefore, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 59 and 69, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689